It
is with genuine pleasure that we speak from this United
Nations rostrum and join previous speakers in sincerely
congratulating you, Sir. I do so on behalf of the people and
the Government of Burundi and on our own behalf. It is in
recognition of your distinguished qualities that the Assembly
has chosen you to preside over its work at this session. We
are convinced that your wisdom and your political and
diplomatic experience will enable you to guide the work of
the forty-eighth session of the General Assembly in a
masterly, successful way.
We also congratulate the other members of the Bureau
of the General Assembly.
We wish also to pay a well-deserved tribute to your
predecessor, His Excellency Mr. Stoyan Ganev, for the skill
and vision with which he guided the work of the Assembly
at its forty-seventh session.
Further, we express our gratitude to the
Secretary-General, His Excellency 
Mr. Boutros Boutros-Ghali, for the vision with which he has
guided the Organization and for his tireless efforts to ensure
the maintenance of international peace and security.
The Republic of Burundi warmly welcomes the
countries that have recently joined the United Nations
family; we welcome the representatives of the Czech
Republic, the Slovak Republic, The Former Yugoslav
Republic of Macedonia, Eritrea, the Principality of Monaco
and the Principality of Andorra.
The people and the Government of Burundi join the
rest of the international community in conveying sincere
condolences to the Government and the people of India on
the earthquake that has struck their country and that has
caused the death of some 20,000 people. We assure the
people and the Government of India of my country’s
sympathy and moral support in this harsh ordeal inflicted by
Nature.
The people of Burundi, through me, is honoured and
pleased to send a message to the international community
represented here in the General Assembly. That message,
which is being delivered on the morrow of the victory of
democracy in our land, is one of peace, friendship, fraternity
and solidarity.
The beginning of this century was marked by
devastating wars that led to the crystallization and
bipolarization of international relations. The ensuing cold
war, with the two major ideological and military blocs in
confrontation, was reflected in many countries by the
establishment of totalitarian power. Africa, which was at the
same time emerging from the long night of colonialism,
found itself unwillingly involved in the dynamics of that
rationale. Peoples who had theoretically been freed from the
colonial yoke nevertheless found themselves, to their great
consternation, confronted with authorities that had been
imposed upon them or established by force, and that were
devoid of any legitimacy, just like the colonial order that had
theoretically been brought to an end.
In that context the rights and freedoms of the human
person were openly flouted. The State based on law became
a mirage, the right to life and the growth of the human spirit
a utopian ideal. In their concern to consolidate their power,
which lacked any popular base, some leaders inflamed and
exploited inherent differences based on ethnicity and
regionalism, which they imbued with political significance.
Our country did not escape that state of affairs. The
past 30 years have been marked by ethnic upheavals that
have traumatized our people. In truth, the history of the
people of Burundi is replete with tragedies. Political forces
have exploited ethnic differences with impunity and have
fought to control the State for their own interests.
Outright crimes against humanity have been committed
by individuals and by organized groups, some of which have
enjoyed the protection and blessing of the State, which lent
itself to the perpetration of such base actions. That sowed
mistrust and suspicion among the ethnic groups in our
country, thus traumatizing the people and creating unease
about the future. So violent did the tragedy become that
there were those who wondered how Burundi would ever
manage to emerge from the toils of the violence in which it
had become enmeshed.
Burundi’s recent political development demonstrates its
people’s ability to shake off those toils and to rid themselves
from their fears.
The ideology of human rights and its corollary,
democracy in the management of public affairs, have taken
the place of violent, repressive and exclusionary measures to
such a degree that the people of Burundi have gradually
come to realize that in order to solve their problems they
must turn to a democracy that transcends differences,
divisions and hatreds.
We made a choice. Today, we are more than ever
convinced that that choice was a good one. The people of
Burundi embarked upon this process, at first hesitant but
confident, with of course the inevitable ups and downs, and
they succeeded in holding free, just and open elections.
Today, the people of Burundi are proud, proud of
having managed to overcome the many difficulties and
obstacles strewn on their path towards democracy and proud
too of being able to take full control over their history in an
open, just and equitable way.
The date of 1 June 1993 will remain a memorable one
in our country’s history. On that day, for the first time in
Burundi’s history, free, pluralist and open elections were
held, designed to give the country truly democratic
institutions. The positive manner in which the various
protagonists have accepted the people’s verdict demonstrates
that the people of Burundi are henceforth convinced that the
path of democracy - and especially in its electoral aspect, in
which the people’s will is expressed and legitimacy
conferred - is the only proper way to resolve the problems
entailed in the access to and exercise of power.
Further, the legislative elections of 29 June 1993 were
to confirm the will of a people desirous of living henceforth
in peace.
We should like to take this opportunity to extend
heartfelt thanks to all who, from near or far, supported our
country in its march towards democracy. We have greatly
appreciated the material, technological and financial support
provided by friendly countries and international and
intergovernmental organizations that have enabled us to
organize in a suitable manner Burundi’s first free, pluralist
elections.
The democratic administration of a society we are now
in the process of undertaking cannot be viewed as an end in
itself. Rather, it is a means to consolidate peace, to
strengthen confidence among the various components of our
nation and to accelerate the economic, social and cultural
development to which all men aspire.
Today, therefore, the Government of Burundi is
bending every effort to achieve the gradual elimination of all
the obstacles that have paralysed or retarded the Burundi
people’s drive towards growth and overall development. We
are working towards this end, and we are convinced that
with the support of the international community we can meet
the challenge.
Forty-eighth session - 4 October 1993 3
It is at present our most heartfelt hope that the people
of Burundi will henceforth be safe from ethnic
confrontations. We want no more blood shed in ethnic
confrontations anywhere in the land, in the homes, in the
hills, in towns and provinces, in schools and barracks.
Never again! That is the watchword of the whole of the
people of Burundi.
We also want the people of Burundi to accept their
history as it is. Mistakes have naturally been made, and
there are other serious problems that continue to weigh on
our democratic process. Nevertheless, they must not
obstruct or paralyse us. Setbacks and problems exist to be
overcome. Mistakes must be recognized as such and
corrected. That is one of the basic tenets for a new Burundi.
Yes, we must accept our history the better to face the
future. We want that future to be a safer and securer one
for all. Thus, the Government we formed following the
elections last June is an open Government. In it, we have
brought together people from every ethnic group, from every
region of the country and of different political persuasions.
All those people from every social background and
differing political persuasions are working together with
might and main to ensure that the process of democratization
in Burundi will be irreversible. We consider that to be the
best way to reach our goal, namely, to reconcile the people
of Burundi with themselves and with their State the better to
commit themselves to the battle for their economic, social
and cultural development.
Guided by that will, the Government has just proposed,
and the National Assembly has ratified, an amnesty law
under which more than 5,000 of our compatriots - 70 per
cent of our country’s prison population - are to regain their
freedom and thereby take part in building a democratic
Burundi, confident and more integral.
We wish to tell the world that through that amnesty law
the people of Burundi mean to make a new start towards a
better development of their destiny and the installation of
peace in the subregion.
While granting amnesty to those who, at home or
abroad, have derogated from the fundamental rights of the
people of Burundi as a whole and of individual members of
that people in particular, we want to accept our history
without thereby becoming its prisoners. Through a national
pardon, we want to establish a context of security for all
those in Burundi who, in their hearts or in the eyes of the
nation, are responsible for acts committed in the course of
past tragedies. Indeed, given the tragic acts our people have
known, sometimes the result of shared responsibilities but
often arising out of imprecise causes, we must wipe the slate
clean. We must view the future with greater clarity,
confidence and serenity. That is a solid basis for domestic
peace, but it can also contribute to the restoration and
optimum consolidation of security and peace in our
subregion.
The happy outcome of democracy in our country has
thus become an unprecedentedly powerful catalyst in the
settlement of another thorny problem affecting our
subregion. I refer to the question of refugees, of whom
there are some 200,000. These compatriots who are victims
of tragedies of the past three decades and who have been
forced to stay in exile, seeking refuge in neighbouring
countries here and there throughout the world, have had their
hopes rekindled. For them - and they are perfectly right -
the triumph of democracy has removed the essential reason
for their leaving their country. Today they have chosen to
return to their homeland, which welcomes them with open
arms.
Before talking about the conditions that will have to be
met before these compatriots can be assured of a safe return,
I should like first to discharge the duty of thanking all
countries, particularly our neighbours Tanzania, Rwanda
and Zaire, and all the international organizations, especially
those in the United Nations system, and in particular the
United Nations High Commissioner for Refugees (UNHCR),
that for some 20 years have enabled them to continue to feel
like human beings.
The Government of Burundi must now continue this
process by ensuring the happy return and the effective and
dignified reintegration of these citizens into the country’s
economic, social and cultural life. To succeed, we shall
have to mobilize many material and financial resources to
meet emergency needs and satisfy long-term requirements.
We make an earnest appeal to the international community
to provide such support as we engage in this highly
humanitarian process.
We are faced with a massive and spontaneous return of
Burundi refugees from neighbouring and distant countries.
We are honoured and filled with joy at the confidence and
spontaneity of our compatriots. At the same time, lack of
the means and the infrastructure that we need to cater for
them causes us deep concern. We are now identifying in
detail all the steps that will have to be taken if we are to
organize, before next December, a conference to inform
sponsors to help finance this large-scale operation.
4 General Assembly - Forty-eighth session
In the meantime, we are using the modest means at our
disposal, while relying on national solidarity and, especially,
on the laudable intervention of the United Nations High
Commissioner for Refugees, to whom we again express our
deep gratitude. Pending the establishment, in the receiving
areas, of a medium-term plan for the gradual repatriation and
reabsorption of these returnees into a global, integrated
development programme, we have just published an
emergency plan to deal with the arrival of 50,000 people
between now and February 1994. The latter, because of the
precariousness of their conditions, are returning right away.
This will enable us, having secured the necessary means, to
alleviate their suffering and to accord them the dignity to
which they are entitled.
In the economic field, our major concern is to ensure
a just and appropriate link between human, natural and
financial resources so that we may provide the goods and
services to satisfy the constantly increasing needs of our
population. Development of the rural sector will require
special attention from the public authorities, given the fact
that more than 90 per cent of our population live in the
countryside. We want to modernize the rural economy, and
the spirit of enterprise, self-improvement, research and
creativity will play a very important part in the economic
approach of the new era.
A conference of donors to help finance Burundi’s sixth
five-year economic and social development plan will be
organized in the near future. We believe that the
international community will give us its usual support and
that the resources necessary for implementation of the plan
will be forthcoming.
Moreover, the Government of Burundi will pursue the
structural adjustment programme, with the support of the
World Bank and the International Monetary Fund.
Development of the private sector will be encouraged, and
non-strategic public enterprises will be progressively
privatized, either in terms of property or in terms of
management.
Within the framework of liberalization of the Burundi
economy, the Government will reinforce the free-trade zone
for the purpose of diversifying exports. We invite investors
who are so inclined to come and operate in Burundi, where
the current political and social environment, the free-trade
zone and the investment code are very favourable to
business.
In the social and cultural field, we shall promote the
work ethic and ingenuity and, thereby, commit ourselves to
positive values, in keeping with our traditions and culture.
As we have already pointed out, democracy in Burundi
is a living reality that has to be consolidated. This new
political situation will change relations between Burundi and
its foreign partners. That is why, henceforth, my country’s
foreign policy will be based on the following guiding
principles: good-neighbourliness and effective cooperation;
non-interference in the affairs of other States; the
consolidation of peace through respect for and the promotion
of the rights and freedoms of the human person; mutually
advantageous international cooperation based on
interdependence and solidarity between peoples and nations;
regional integration against the background of the emergence
of free-trade zones in which there is no place for selfish
national purposes; and, finally, integration of the Burundi
economy into the world economy.
We believe that respect for these principles will not
only strengthen the determination of the Government of our
country to implement a foreign policy in keeping with the
demands of its domestic policy but also foster harmonious
relations with our foreign partners.
We realize that, without development, there can be no
healthy democracy. Democratization is therefore a
continuing process, a process that never ends - to the extent
that it is not enough to create or reform political institutions;
that it is especially necessary to resolve substantial problems,
particularly those related to health, nutrition, education,
housing and people’s general well-being.
Solutions must be found for these problems, but at the
same time we must confront challenges linked to them - for
example, population growth, the steady drop in the prices of
raw materials, the poor performance of our economies, the
weight of external debt, natural disasters and endemic
disease, especially malaria and AIDS, which have become a
real scourge, principally in Africa.
The survival of democracy on our continent will depend
on our achieving a just balance in international economic
relations. The security and stability that are indispensable if
sound democracy is to be guaranteed will remain under
threat so long as the problems of debt and hunger - in a
word: development - are not attacked head on.
The international community would therefore be failing
in its duty were it to permit the gap between the prosperous
countries of the North and the poor countries of the South to
Forty-eighth session - 4 October 1993 5
remain indefinitely. Thus, we appreciate the various
initiatives to reduce the burden of foreign debt on the
developing countries. We believe that economic recovery in
Africa will be achieved, in particular, when external debt is
substantially cancelled and additional financial resources
provided. Is it right that financial flows from the South to
the North should be greater than those from the North to the
South, as is the case today? This is a bitter reality, which
requires of us profound changes. Thus, the United Nations
must do all in its power to rethink cooperation machinery,
with a view to coming up with a solution that will reverse
the tendency towards the impoverishment of Africa in
particular.
Despite the problems we have just mentioned, we must
not allow ourselves to be discouraged. Our efforts at
democracy and development go hand in hand with a sincere
search for regional solidarity, in the first place, and then for
international solidarity. We know full well that, while
imposed choices are intolerable, it would be an aberration if
we were to fail to act together. It is by combining and
harmonizing their forces that States can make the best of
their advantages. Burundi must not stand aside from this
movement towards solidarity. In our subregion, Burundi
will commit itself to the promotion of various types of
cooperation with its neighbours.
We intend to strengthen existing instruments in the
context of that cooperation, such as the Economic
Community of the Great Lakes Countries, the Kagera River
Basin Organization and the Preferential Trade Area, with a
view to the gradual establishment of a free-trade zone. The
Government of Burundi will spare no effort to spark
subregional cooperation aimed at increased well-being for
our peoples.
It is high time that we in the third world engaged in
some self-examination. It is high time that we grew out of
looking only outwards. We must explore our own capacity
for self-development: development directed at ourselves and
maintained by ourselves. We must learn to plan and manage
better. Above all, we must learn to work better, to work
profitably: all of us, from the humblest peasant to the
loftiest dignitary. Africa is overflowing with wasted or
unexploited potential. We must contemplate a development
for ourselves, a development adapted to our needs and
making use of our assets. International solidarity can be
effective only in the radically new context where we take
responsibility for ourselves and where exchanges are
mutually advantageous.
The world is radically changing. Peoples aspire to
greater freedom and dignity. Mankind needs to make
enormous efforts to overcome the obstacles on its path:
poverty, war, famine, sickness, the destruction of the
environment, overpopulation. These are all challenges
facing our planet.
The detente and the will for peace that characterize
relations between the major Powers following the cold war
can make it possible to achieve global security,
understanding and cooperation; they affect the need for
political settlements of the conflicts that have broken out in
many parts of the world. Burundi advocates dialogue and
joint efforts to end disputes, and we can only welcome these
positive developments in international relations.
But internationally speaking we are at the turning point
between two eras. The era of the cold war and a bipolar
world has ended. But today the world is newly assailed, and
the inevitable seismic shock waves are shaking the global
village. Peoples and nations everywhere are seeking new
guidelines for building the new world order that has been so
late in coming.
Ancient rivalries we thought had been overcome are
again rising to the surface and are disturbing balances
achieved at great cost. On the threshold of the twenty-first
century, Europe has been jolted by separatist nationalism.
The plan to build a communal supranational political entity
is not exempt from the harsh test posed by the eruptions
taking place in the multinational States of the long-standing
democracies. The situation in the former Yugoslavia speaks
unfortunate volumes in this regard.
Africa is being undermined by areas of disturbing
destruction. It has been all the more marginalized since the
end of the division of the world into two blocs because it is
no longer a bargaining chip. Where else in the world are
there so many countries without State authority, without
social organization? Where else are there so many
fratricidal wars with no solution in view? Somalia, Liberia,
Angola, Mozambique and Rwanda are all loci of tension
where instability threatens Africa as a whole, as well as
world peace.
Burundi firmly supports the resolution of conflicts in
the framework of regional and subregional organizations.
Hence, we praise the efforts of the Organization of African
Unity (OAU) and subregional organizations in Africa to
arbitrate conflicts and help the parties to find negotiated
solutions to their disputes.
6 General Assembly - Forty-eighth session
In connection with the prevention of conflicts and with
confidence- and security-building among the States of our
subregion, we have established a permanent consultative
committee on security questions in Central Africa, with the
cooperation of the United Nations. In the committee
meetings already held, a common determination has emerged
to establish a confidence-building machinery, and to limit
weapons in order to benefit the development and well-being
of the peoples of the subregion.
Moreover, Burundi welcomes United Nations action,
which despite many difficulties continues to play a role and
to achieve success. A recent example is that of Cambodia,
where a Government of National Unity has just been formed
after a long process carried out under United Nations
supervision. The United Nations is doing all it can to
restore order in Angola, Somalia and the former Yugoslavia.
We urge the United Nations to proceed on this path.
We hail the historic agreement recently signed at
Washington between the State of Israel and the Palestine
Liberation Organization. This development is an important
milestone in the settlement of the Palestinian problem.
Burundi attaches great significance to this event, which
without question will set its stamp on the end of the century.
Closer to home, in Rwanda, Burundi hails and supports
action taken by the United Nations in cooperation with the
Organization of African Unity to guarantee our Rwandese
brethren a climate favouring genuine national reconciliation.
The deployment of a neutral international force, as requested
by the two parties, should be arranged as quickly as
possible. Such a force is among the prerequisites for the
consolidation of peace in Rwanda, and hence throughout the
subregion - especially in Burundi, where similarities in
ethnic, linguistic and cultural matters place us in a delicate
position with respect to the Rwandese political conflict.
Burundi also welcomes the positive developments in the
situation in southern Africa. Negotiations under way among
the various political players in South Africa have already
produced encouraging results that are strengthening mutual
trust. The Government of Burundi was pleased by the
decision of the Conference for a Democratic South Africa
(CODESA) recognizing that Walvis Bay and the surrounding
area belong to Namibia. That decision marks the total
independence of Namibia and is in keeping with the
consolidation of peace in the region.
That is true also of the decision in South Africa to set
up a Transitional Executive Council open to all political
groups; this will lead to elections next year.
Burundi enthusiastically welcomes the recent events in
South Africa that enabled the historic leader of the African
National Congress of South Africa (ANC), Mr. Nelson
Mandela, to call for the lifting of economic sanctions against
his country. Burundi considers that those events are the
culmination of the first phase of a process that will lead to
the emergence in South Africa of a democratic regime free
of racial discrimination.
Burundi hopes that the Transitional Executive Council
will be able to complete negotiations on the transition to
democracy. That would open new prospects not only for
southern Africa but also for the entire continent, which in
recent years has followed with special attention the obstacles
preventing all the daughters and sons of Africa from
enjoying their national rights, thus compromising the entire
network of mutually advantageous relations that could be
developed between South Africa and the rest of the
continent.
Concerning the difficulties facing our Organization, it
is an open secret that we are facing financial adjustment
problems. The number of peace-keeping operations, the
frequency of special missions, the diversity and the
complexity of prevailing situations all call for greater
responsibility in the payment of assessments due the
Organization.
Burundi also encourages the current restructuring of the
United Nations system, which will allow it to measure up to
the numerous new tasks awaiting it and enable it to have an
image which is a true mirror of the present world.
Our country praises the exceptional courage and selfdenial demonstrated by the staff of the Office of the United
Nations High Commissioner for Refugees. It goes without
saying that refugees and displaced persons endure the most
painful sufferings because of conflicts. The United Nations
High Commissioner for Refugees constantly gives them hope
by providing them with the basic necessities.
Burundi, as a country that has been sheltering refugees
but that also has citizens of its own living in exile, can
testify today to its convictions and achievements on the
question of refugees. We are convinced that only the
repatriation and reinstallation of refugees and displaced
persons can remedy the problem, which has become
worldwide in scope and difficult to overcome.
We would be remiss not to congratulate the
non-governmental organizations of the world, which, through
Forty-eighth session - 4 October 1993 7
their actions, have lessened the suffering of millions of men,
women and children in distress.
In order to be lasting and irreversible, the democratic
reforms chosen by our populations must have international
support, because, indeed, democracy against a backdrop of
social unrest, unemployment and poverty runs the risk of
being just a caricature.
From this rostrum, in the same way that we called on
the international community to witness our democratic
institutions, we would like to ask it to support our efforts
through international cooperation based on interdependence
and solidarity among peoples and nations.
The economic situation in the world today constitutes
for us a subject of deep concern. The developed countries
have been hit by a recession, and it is not easy to overcome
it. After years of more or less favourable economic
conditions, growth in their economies is now slowing down.
Short-term projections are not very encouraging either.
Unemployment has reached disturbing proportions, thereby
causing a resurgence here and there of xenophobia and
micronationalism, victims of which are for the most part
foreigners who have become true scapegoats for the ills that
are distressing the societies in the developed countries.
The developing world is the most severely affected in
terms of the well-being of its population. While South-East
Asia and Latin America have positive economic indicators,
we must note that Africa is going through a difficult period
and that the stakes are high. The drop in export earnings,
linked to the undervaluing of raw materials, weighs heavily
upon the external debt that today so hinders the freedom of
action of most African countries. The outlook for recovery
and growth in the short term will likely remain bleak for the
African continent.
We would like to recall, however, that there have been
delays in the implementation of the New Agenda for the
Development of Africa in the 1990s, adopted by the General
Assembly two years ago. Similarly, progress achieved in
implementing the New Agenda for the 1990s in favour of
the least-developed countries is still not up to the
expectations of our populations.
The International Conference on African Development
is currently being held in Tokyo. We sincerely thank the
organizers of that meeting, especially the Government of
Japan. We wish that Conference success, and we also hope
that it will lead to concrete commitments on the part of the
donors to help us recover and to develop on the basis of our
own needs and priorities. Burundi is represented in Tokyo
at a high level, and it will make its contribution to achieving
the goals of that Conference.
Obstacles to healthy international economic cooperation
are still numerous and of many kinds. The external debt
crisis remains a major hindrance to the recovery of our
economies. The main creditors must make greater efforts to
ease the weight of this debt, the servicing of which is a
heavy burden on the meagre export earnings of our
developing countries. At this time, we would like to express
our deep gratitude to friendly countries which have already
undertaken measures - or are in the process of so doing - to
reduce or cancel the debt which we owe them. We ask them
to take relevant measures to give a strong boost to
development financing, the drying up of which concerns us.
In this regard, Burundi places great hope in traditional
sources of financing, the funds for which have been
increased. But we also place great hopes in the Global
Environment Facility. Our delegation would like from this
rostrum to repeat the need for rapid conclusion to the
negotiations on the restructuring of that fund so that it may
reflect its true world calling with regard to its composition
and to transparent management and democratic management
in its functioning. Similarly, it is also important for the
Commission on Sustainable Development to move from
rhetoric to an operational phase.
The series of General Agreement on Tariffs and Trade
(GATT) negotiations ought to have been concluded in 1991,
but they continue to run up against a number of
disagreements which are causing major concern in the world
economy, in particular with respect to the future of the
multilateral trading system. We urgently appeal to the
principal protagonists to show political will sufficient to
bring about a favourable ending to the Uruguay Round. The
international community would in no way benefit from a
trade war. There would be no winner and no loser in that
war.
Each year the United Nations enjoys greater
participation at the level of Heads of State and Government.
This is due to the fact that they firmly believe in the
irreplaceable role of this Organization in respect of the
balance and functioning of the world. We firmly believe in
this Organization, and therefore we permit ourselves the
liberty of hoping for the promotion of international
cooperation which takes account of the diversity of each
country and which is committed to complementary actions
with shared and fully assumed responsibility.
8 General Assembly - Forty-eighth session
The United Nations indeed is an Organization of
powerful countries and weaker countries. Here, therefore,
we find the principles of justice, transparency and solidarity
in international affairs as something which must be
respected, so that no State need feel excluded or bullied
because of its size. Rather, each State should feel protected
against insecurity and arbitrariness, against hunger, against
poverty, against epidemics of all kinds.
It is true, and we strongly emphasize this, that the
weaker countries must not always put forward their
weakness as a pretext to demand or to call for protection or
assistance from the international community. They too must
take charge of their own destinies. They must organize
themselves in such a way that the United Nations or other
organizations would intervene only to give them support for
a self-centred and self-supported development programme.
It is our deepest wish that this world Organization that
we share would continue to pursue its ideals and to achieve
its goals. We would wish that international solidarity might
be a genuine reality and that the relations among States
might henceforth be based on a more just and more
equitable economic and political order.
It is our hope to see our Organization help the poorest
populations on our planet avoid hunger, poverty and wars.
Long live the United Nations!
Long live international solidarity!
